Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION

Response to Amendment
As a result of the amendments, the 112(b) rejection over claims 1-7 has been withdrawn.
Claims 1, 3-6, 8-14 are currently pending in this Office Action. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2015/0164253 in view of Wang (US 4,854,718), Briggs (US 2012/0107455) and Campbell (US 9,706,878).
Regarding Claim 1, Taylor discloses a device for stirring a beverage within a sealed beverage container comprising, 
a  lid member configured to seal said container (“beverage lid system, see Abstract), said lid member further comprising a top plate (outer lid member 14), said top plate being generally flat and affixable to said container by said lid member (paragraph 29), said lid member further comprising a drinking aperture (drinking opening 28), said top plate further comprising a circular, medially positioned opening (Center of 14 of Fig. 6), said medially positioned opening having an edge (center of 14, Fig. 6);
a mixing assembly carried by the lid member and configured for stirring said beverage(integrated stirrer 12), said mixing assembly having:
an elongated, continuous, straight shaft with a top end and a bottom end (12 of Fig. 6)
a finger grip member affixed to said top end of said shaft (36)
a stirring member (32); 
an inner rotary plate (16) disposed in said medially positioned opening for mounting said mixing assembly to said top plate of said lid member (paragraph 28), said inner rotary plate having an opening off center with respect to the inner rotary plate (see 26 where first end 36 is inserted into, paragraph 34 - “open bottom portion”) and said inner rotary plate having a plate center (18), said finger grip member rotatable with respect to said inner rotary plate (see Fig. 1); 
wherein said shaft of said mixing assembly extends through said opening in said inner rotary plate (paragraph 33); and
wherein said inner rotary plate rotate with respect to shaft and said shaft revolves around said center of said inner rotary plate  responsive to rotation of said inner rotary plate in said medially positioned opening by gripping said shaft at said top end and application of stirring movement to said shaft of said mixing assembly (see Fig. 1 and paragraph 40). 
Taylor is silent to wherein the medially positioned opening is off center with respect to said top plate, a finger grip member rotatably affixed to said top end of said shaft, with said top end of said shaft 
As to the limitation regarding the medially positioned opening off center with respect to said top plate, Taylor only differs in that the positioned opening is centered, but still achieves the same functionality as applicant’s invention. That is, Taylor is also directed to a top plate and inner rotary plate that is rotatable within the top plate opening, thereby allowing mixing and agitation of the beverage. Therefore, providing a mixing assembly that is off centered with respect to the top plate does not provide unexpected results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), the courts held that Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device (See MPEP 2144.04.VI.C). 
In any case, Wang is relied on to show similar mixing apparatus, comprising a top plate (lid 2) having an opening off-centered with respect to the top plate (recess 23), and an inner rotary plate (spinning means 3) disposed in said medially positioned opening to allow stirring movements (Col. 1, Ln. 23-36). Since both Wang and Taylor achieves similar mechanisms of providing a rotatable mixing assembly on a lid member, it would have been obvious to one of ordinary skill in the art to substitute configurations known for the same purpose (See MPEP 2144.06). Also, since the particular location of the inner rotary plate does not affect the operation of the device, the particular location would have been an obvious matter of design choice. 
As to the limitation of the interchangeable diffuser, Briggs is relied on to teach known stirring elements (paragraph 14) that comprises an interchangeable diffuser (suspension bags) that contains various preselected flavor and gassing additives (paragraph 17). Since both Briggs and Taylor are directed to beverages container provided with a stirring member, it would have been obvious to one of ordinary skill in the art to interchangeably attach a diffuser to impart flavor and gassing additives to the beverage. 
As to the limitation of the shaft, Campbell is relied on to teach similar vessels having a lid member to hold a mixing assembly. The mixing assembly comprises an elongated, continuous straight shaft with a top end and a bottom end (stirrer 32) having a finger grip member rotatably affixed to said top end of said 
Regarding Claim 3, Taylor further discloses wherein said inner rotary plate comprises a slotted rim (track, paragraph 29), said slotted rim being formed into said outer edge of said inner rotary plate. Taylor does not specifically recite wherein said outer edge is suitably larger in circumference than said medially positioned opening, said edge of said medially positioned opening being snapped into said slotted edge of said rotating plate; however, since Taylor indicates that the top plate is rotatably connected to the outer lid via a track, there is necessarily some overlap of the outer edge and the opening such that the outer edge is able to engage with the track. In order for this to be possible, the circumference of the top plate must necessarily be larger than the open in order to engage with the track provided on the interior edge of the outer lid member. 
Regarding Claim 10, the claim is rejected for reasons similarly discussed in Claim 1, wherein Taylor further teaches a stirring member on the bottom end of said shaft (32, Fig. 1). 
Claim 11 is rejected for reasons discussed in Claim 3.  

Claims 4-6, 8, 9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of references as applied in Claims 3 and 10, further in view of Sidiropoulos (US 5,623,865). 
Regarding Claim 4, the combination is silent to wherein said bottom end of said shaft and said stirring member and said product diffuser are equipped with complementary threads, said shaft being rigidly affixed to the selected one of said stirring member and said product diffuser by the engagement of said threads. Since Briggs already discloses a showing of using interchangeable diffuser containers, Sidiropoulos is also relied on to provide a showing of a stirring implement (infuser 1) wherein said bottom 
Therefore, since it would have been desired to interchange the diffusing container, to use known engagement mechanisms such as thread-type engagement to make the stirring member removable would have been obvious to one of ordinary skill in the art to provide a secure fitment between the stirring rod and the diffuser. 
Regarding Claim 5, Taylor further teaches wherein said stirring member further comprises a paddle (32, Fig. 1). 
Regarding Claim 6, Briggs is further relied on to teach wherein said product diffuser comprises a product diffusing container, said product diffusing container having outer walls, said outer walls having a plurality of perforations though which contents of said product diffusing container may be diffused (paragraph 42). 
Regarding Claim 8, the claim is rejected for reasons similarly discussed in the rejection of Claims 1, 4 and 6. 
Regarding Claim 9, the claim is rejected for reasons similarly discussed in the rejection of Claim 4. 
Claims 12, 13, and 14 are rejected for reasons discussed in Claims 4, 5, and 6 respectively. 



Response to Arguments
Applicant’s argument in the response filed 28 June 2021 has been considered, but is found not persuasive for the following reasons: 
All arguments directed to the new limitations are rendered moot in view of the new grounds of rejections necessitated by amendment (page 7-9 of the remarks). That is, Campbell is relied on to suggest a finger grip rotatably affixed to said top end of said shaft (knob 44, Fig. 3), and wherein said finger grip member is rotatable with respect to said inner rotary plate, with said top end of said shaft 
As to applicant’s argument that one of ordinary skill in the art would not have been motivated to modify the teachings of Taylor in view of Wang (page 10 of the remarks), applicant argues that the medially positioned opening provides functionality that is not provided with the centered opening of Taylor by reducing interference with the drinking aperture 15 or other features while the beverage is being stirred; however, it is not clear as to why a centered opening as disclosed in Taylor would “interfere” with a drinking aperture. Since Taylor also discloses a drink-through aperture (opening cover 30, paragraph 30) having a centered mixing assembly with a rotatable stirring shaft, applicant’s argument that the aperture would be interfered is not persuasive. Even if the off-centered position provided a functionality, it is submitted that the result would not be unexpected. That is, one of ordinary skill in the art would readily understand how the position of the inner rotary plate would affect the overall functionality of the stirrer. 
Applicant argues that one of ordinary skill in the art would not have been motivated to modify the teachings of Taylor in view of Briggs because Taylor does not provide any necessity, desirability or benefit of providing a suspension bag, and Briggs does not teach or suggest any necessity, desirability, or benefit of interchangeable attaching a stirring member and a suspension bag to its elongated member or to the stirrer of Taylor (page 11 of the remarks). Applicant’s argument is found not persuasive because the rejection is based on a prima facie case of obviousness (35 U.S.C. 103). That is, if Taylor were to suggest having interchangeable suspension bag, this would be a rejection based on novelty instead (35 U.S.C. 102). In this case, the proposed combination relies on Briggs to provide motivation for why one of ordinary skill in the art would have applied the teachings of Briggs with the container of Taylor. Both Taylor and Briggs have stirring rods with elongated shaft. Briggs further teaches that the end of the elongated shaft can have interchangeable suspension bags for brewing drinks and securing the tea bag in an immersed state (see Claim 2 of Briggs). Therefore, it would have been obvious to one of ordinary skill in the art to employ an interchangeable suspension bag onto the stirring rod of Taylor to brew tea and secure the tea bag and also maintain immersion of the tea bag. In response to applicant’s argument that Taylor is directed to adding condiments to the container without opening the lid, the argument is found not persuasive because a tea bag would not be considered as a condiment in the same regards as sugar and 
Applicant’s arguments in Section C and D are moot in view of the new grounds of rejections and in view of the responses above. 
 
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792